Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-3, 6, 7-13, 15, and 17-20 are rejected as being unpatentable over US 20090248480 (Milksovsky) in view of US 20130283358 (Manroa) further in view of US 20180089632 (Singh), US 20180276593 (Perret), and US 2017008387 (Chang). 
Regarding claim 19, Milksovsky teaches or suggests a computer-implemented system, comprising: one or more computers (¶ 55); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions (¶ 58);  that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, at a shared calendar service, permission from a first user to access electronic calendar information for the first user from a user calendar service (¶¶ 35-36);
a connection between the shared calendar service and the user calendar service (¶¶ 25, 29); 
receiving, using the connection, at least two electronic calendar events for the first user, from the user calendar service (¶¶ 45, 54); 
determining, for each received user electronic calendar event for the first user, whether a shared meeting object corresponding to the user electronic calendar event exists in a shared meeting object store managed by the shared calendar service; in response to determining that no shared meeting object corresponding to a first electronic calendar event exists in the shared meeting object store: creating a first 
determining, as determined meeting participants, meeting participants for the first user electronic calendar event, wherein the determined meeting participants include the first user and at least one other user (¶ 46); and 
providing access to the first shared meeting object to each determined meeting participant (¶ 54), and 
in response to determining that a second shared meeting object corresponding to a second user electronic calendar event exists in the shared meeting object store, updating the second shared meeting object based on the second user electronic calendar event (¶ 47). 
Milksovsky does not expressly disclose the shared calendar service establishing the connection to the user calendar service.
Manroa teaches or suggests disclose an application establishing a connection to a service (¶ 23).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milksovsky’s system and Manroa’s establishment so the shared calendar service establishes the connection to the user calendar service.  A reason to do so would have been to set up the connection when it is needed.  
Milksovsky does not expressly disclose the shared meeting object is editable by multiple meeting participants of the first user electronic calendar event; providing access to the first shared meeting object includes enabling authorized meeting participants to 1) add shared collaborative content to the first shared meeting object that is editable by at 
Sing teaches or suggests a shared meeting object is editable by multiple meeting participants of a first user electronic calendar event and enabling authorized meeting participants to edit details for the first user electronic calendar event (¶ 33, 35).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milksovsky’s system, Manroa’s establishment, and Sing’s editing so the shared meeting object is editable by multiple meeting participants of the first user electronic calendar event; and providing access to the first shared meeting object includes enabling authorized meeting participants to 4) edit details for the first user electronic calendar event.  A reason to do wo would have been to enable local customization of shared calendars.  
Perret teaches or suggests enabling authorized meeting participants to add shared content to a shared meeting object and view shared content added by other meeting participants (¶¶ 27, 62, 63).
Chang teaches or suggests shared collaborative content (¶ 103) and enabling authorized meeting participants to edit shared collaborative content added by other meeting participants (¶ 110).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milksovsky’s system, Manroa’s establishment, Sing’s editing, Perret’s adding, and Chang’s collaborative content so 
Regarding claim 20, the aforementioned combination teaches or suggests updating the second shared meeting object based on the second electronic calendar event comprises: identifying stored calendar event information for the second shared meeting object; comparing the stored calendar event information to the second user electronic calendar event; and updating the second shared meeting object, based on a determined difference between the stored calendar event information and the second electronic calendar event.  (Milksovsky ¶ 47.)  
Regarding claims 1, 2, 17, and 18, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.
Regarding claim 3, the aforementioned combination teaches or suggests the determined difference corresponds to a change in meeting participants.  (Milksovsky ¶¶ 45, 47.)
Regarding claim 6, the aforementioned combination teaches or suggests the determined difference indicates that a meeting has been cancelled.  (Milksovsky ¶ 47.)
Regarding claim 7, the aforementioned combination teaches or suggests the second shared meeting object was previously added to the shared meeting object store 
Regarding claim 8, the aforementioned combination teaches or suggests the connection is established in response to execution for the first user of a shared calendar application.  (Manroa ¶ 23).  The teachings and suggestions of the references are combined for the same reason as explained for claim 19.
Regarding claim 9, the aforementioned combination teaches or suggests determining one or more meetings in which the first user is a participant and presenting, in the shared calendar application, for each determined meeting, meeting information from a corresponding shared meeting object, wherein the meeting information includes shared content for the shared meeting object.  (Milksovsky ¶ 53.)
Regarding claim 10, the aforementioned combination teaches or suggests receiving, from the first user, new shared content for a first meeting; and storing the new shared content in association with the first shared meeting object.  (Perret ¶¶ 27, 62, 63).  The teachings and suggestions of the references are combined for the same reason as explained for claim 19.
Regarding claim 11, the aforementioned combination teaches or suggests the new shared content comprises one of a new topic, a new note, a new link, a new comment, a new file, or a new media item.  (Perret ¶ 63).  The teachings and suggestions of the references are combined for the same reason as explained for claim 19.

determining that the new shared content is associated with the first shared meeting object, a meeting participant, or a relationship between meeting participants (Perret ¶ 81); and 
storing the new shared content received from the external system at the shared calendar service in response to determining that the new shared content received from the external system is associated with the first shared meeting object, the meeting participant, or the relationship between the meeting participants (Perret ¶ 81).  The teachings and suggestions of the references are combined for the same reason as explained for claim 19.
Regarding claim 13, the aforementioned combination teaches or suggests determining, as determined relationships, one or more relationships for the first user, wherein each relationship is based on the first user participating in at least one meeting with another user; and presenting relationship information for the determined relationships in the shared calendar application.  (Milksovsky fig. 6 “whole family”).
Regarding claim 15, the aforementioned combination teaches or suggests the second shared meeting object is updated based on determining that the second user electronic calendar event includes changes to a leading calendar.  (Milksovsky ¶ 47 (one family member removes himself from a family meeting he created in his calendar)).

Claims 4-6 are rejected as being unpatentable over US 20090248480 (Milksovsky) in view of US 20130283358 (Manroa) further in view of US 20180089632 
Regarding claims 4 and 5, Milksovsky does not expressly disclose the determined difference corresponds to a change in a meeting title or the determined difference corresponds to a change in meeting time, respectively.
Regarding claim 6, in the alternative, Milksovsky does not expressly disclose the determined difference indicates that a meeting has been cancelled, respectively.
Siegel teaches or suggests a determined difference corresponds to a change in a meeting title, the determined difference corresponds to a change in meeting time, or the determined difference indicates that a meeting has been cancelled (¶ 49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milksovsky’s system, Manroa’s establishment, Sing’s editing, Perret’s adding, Chang’s collaborative content, and Siegel’s differences so the determined difference corresponds to a change in a meeting title, the determined difference corresponds to a change in meeting time, or the determined difference indicates that a meeting has been cancelled.  A reason to do so would have been to update a meeting.

Claims 14 and 16 are rejected as being unpatentable over US 20090248480 (Milksovsky) in view of US 20130283358 (Manroa) further in view of US 20180089632 (Singh), US 20180276593 (Perret), and US 2017008387 (Chang), and US 20120198378 (Gruen).

Gruen teaches or suggests receiving event information indicating, as an indicated change, a change in a meeting series; identifying multiple meeting store objects corresponding to the meeting series; and updating each of the multiple meeting store objects based on the indicated change in the meeting series (¶¶ 7-8).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milksovsky’s system, Manroa’s establishment, Sing’s editing, Perret’s adding, Chang’s collaborative content, and Gruen’s series to receive event information indicating, as an indicated change, a change in a meeting series; identify multiple meeting store objects corresponding to the meeting series; and update each of the multiple meeting store objects based on the indicated change in the meeting series.  A reason to do so would have been facilitate updating related meetings.
Regarding claim 16, the aforementioned combination teaches or suggests the leading calendar is a calendar of a creator of a meeting corresponding to the second electronic calendar event.  (Milksovsky ¶ 47 (one family member uses his individual calendar to remove himself from a family meeting he created).

Response to Arguments
The arguments have been fully considered.  “Applicant respectfully asserts that the including of an attachment as stated in Perret does not teach or suggest enabling authorized meeting participants to ‘add shared collaborative content to the first shared meeting object that is editable by at least one meeting participant other than the first user’ or ‘edit shared collaborative content added by other meeting participants," as recited by amended claim 1.’”  (Resp. 12.)  The addition of Sing and Chang to Milksovsky, Manroa, and Perret, however, would have suggested the limitations as aforementioned.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20140201277 informs a first entity of an activity of a second entity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448